.,/

                 TEEA'ITORNEY                          GENERAL
                         OFTEXAS
                               ArrsrrxN.TExAn          78111


                                        November        27.    197.3


      The Honorable Fred Toler,                  Opinion       No.     H-   159
      Executive Director
      Texas Commission     on Law                Re:          Construction   of Senate Bill
          Enforcement   Officer Standards                     633, 63rd Legislature,      with
          and Education                                       reference   to “educational
      503 E. Sam Houston Building                             incentive pay” for police
      Austin,  Texas 78701                                    officers

      Dear Mr.   Toler:

             You have    requested our opinion concerning   educational incentive
      pay authorized    for police officers by Article 1269m, Vernon’s    Texas
      Civil Statutes,   as amended by Senate Bill 633. 63rd Legislature     (Acts
      1973, ch. 140,    p. 300).

              Article 1269m regulates   firemen’s  and policemen’s    civil service
      in cities over 10,000. Section ,8 of the statute concerns classification     “of
      firemen and policemen”      and, prior to the amendment,     provided:

                           “No classifi&on      now in,existence,,   or that may
                   be hereafter   created-in   such cities,   shall ever be filled
                   except by examjnati,on held in, accordance       with the pro-
                   visions of this law.    All persons in each classification
                   shaH be, paid,the same salary and in addition thereto
                   be paid any longevity or seniority pay that he may be
                   entitled to. ”

              This was amended by Senate Bill 633 so as to include “educational
      incentive pay” as an addition to the base salary for each classification.
      As a .result of the amendment,   6 8 of particle 1269m, now provides:     “All
      persons in each classification  shall be .paid the same salary and in addition
      thereto be paid any longevity or seniority or educational incentive nay that
      he may be entitled to . . . . ” (Emphasis     added)




                                           p.   735
The Honorable    Fred   Toler,    page 2       (H-159)




      The Senate   Bill also     added to $8 a paragraph       reading:

                    “Said City Council or legislativ,e      body may
            authorize Educational incentive pay in addition to
            regular pay for policemen and firemen within each
            classification,    who have successfully      completed
            courses    in an accredited    college or university,
            provided that such ‘courses are applicable toward
            a degree in law enforcement-police          science and
            include the core curriculum        in law enforcement
            or are applicable toward a degree in fire science.
            An accredited     college or university,     as that term
            is used herein,     shall mean any college or univer-
            sity accredited    by the nationally recognized      accre-
            diting agency and the state board wherein said.
            college or university is located and approved or
            certified by the Texas Commission          on’Law Enforce-
            ment Officer Standards and Education as teaching
            the core curriculum       or its equivalent or, in the
            case of fire science degree courses,          approved or
            certified by the Texas Commission          on Fire Protection,
            Personnel     Standards and Education.        Core Curriculum
            in la* enforcement,       as used herein,    shall mean those
            courses in Jaw enforcement         education as approved by
            the Coordinating      Board,   Texas College and University
            System and the TexasCommission             on Law Enforcement
            Officer Standards and~,Education. ”

       Literally, the ,amended      statute,     to entitle ,a law enforcement   officer
to incentive pay, requires:

            1.     The completion   of “courses”          in an accredited
                   college or university.

            2.      The courses   must be applicable   toward a degree
                   in law enforce’ment-police   science.




                                       p.   736
,




    The Honorable       Fred    Toler,    page 3     (H-159)




                 3.       The courses   must include           the “core    curriculum
                          in law enforcement.  ”

          An “accredited   college” is defined as is the term “core curriculum
    in law enforcement,  ” the latter being “those courses in law enforcement
    education as approved by the Coordinating     Board . . . and the Texas
    Commission    on Law Enforcement    Officer Standards and Education. ”
    (emphasis added)

           Your first    question,       addressed    to the pay of law enforcement           officers,
    is as follows:

                         “The Texas Commission      on Law Enforcement
                 Officer Standards and Education issued certificates        to
                 officers   who have attained certain levels of training
                 and/or education in academies      or colleges   approved
                 by the Commission.       Both the Intermediate    and Advanced
                 certificates  issued by the Commission      may be based on
                 training or education,    or a combination   of the two.    Can
                 cities under Article   1269m use these certificates     as a
                 criterion for paying educational incentive pay if:

                          (1) The certificate        is based    on education;

                          (2)    The certificate is based on a combination
                                 of education and training; or

                          (3)    The certificate      is based   solely    on training?   ”

            We believe that the Legislature    has clearly expressed    an intent-that
    educational incentive payments be limited to policemen who have taken
    certain specific training.     The authoritydacity    or other legislative    body
    to award such incentive pay will, in our opinion, depend.upon the course of
    training taken, not on the certificate    that may have been earned.        The certi-
    ficate,  at most, is evidence of the completion of the training it represents,
    and is not by itself sufficient to meet the statutory requirements        for “educa-
    tional incentive pay. ”




                                                p.   737
The Honorable     Fred    Toler,   page 4       (H-159)




       Your   second    question   asks:

                      “Texas has a core curriculum     in law enforce-
              ment which consists     of seven law enforcement    courses
              (21 semester    credit hours),  and the general education
              or liberal arts sequence which is a part of any college
              degree,   including the law enforcement     degree.   Can
              cities use the college credits which are common to any
              degree as a criterion for awarding educational incentive
              pay if:

                       (1) These general education courses   are taught
                           in a college or university which does not have
                           a law enforcement   degree program;   or

                       (2) If the officer has not completed any of the
                           Core Curriculum    in law enforcement?  ”

       The legislative   ,use of the term “core curriculum”         refers to basic
law enforcement     courses which have the approval of the Coordinating            Board
and the Commission      on Law Enforcement       Officer Standards and Education.
Thus, when the Legislature       defined “accredited     college or university”     as
one which is certified by the Texas Commission           on Law Enforcement        Officer
Standards and Education as teaching the “core curriculum              or its equivalent, ”
it excluded colleges    or universities  which do not have law enforcement           pro-
grams and~which are not so certified.         Obviously,    if an officer has taken
general education courses      in an uncertified, university     that does not have a
law enforcement     program and the core curriculum          courses    elsewhere,   he
would be’l~eligible for educational incentive payments based on the latter
courses,   but those taken at the uncertified     university would not entitle him
to ,such benefits i

       The second’ portion of your question concerns   officers who have not
completed any of the core curriculum     in law enforcement.    We are of the
opinion that such officers would not be eligible for educational incentive
payments.




                                           p.   738
.

                    i                                         !

    The Honorable   Fred   Toler,         page 5    (H-159)




          Your third question       is:

                        “In the case of longevity pay, the municipality
                is not limited to the minimum,      but may in fact, exceed
                the minimum pay as set forth in the separate longevity
                act.   Is it permissable   for the municipality  to supple-
                ment the educational incentive pay and provide additional
                incentive pay for training courses completed in a police
                academy,     which is certified by the Texas Commission
                on Law Enforcement       Officer Standards and Education?”

           As we understand your question,  you wish to know whether the “edu-,
    cational incentive pay” authorized by amended Article 1269m, V. T. C. S.,
    is the exclusive  allowance which may be made for education and training,
    or whether the city may, in addition, grant incentive pay for completion of
    training courses not meeting the requirements   of that Article.

          We feel compelled     to answer that the authorized  “educational  incentive
    pay” is the exclusive    means of recognizing  education and training in the pay
    rate of police officers.    The language of the statute is that “all persons in
    each classification   shall be paid the same salary . . . . ”

                          “An obvious legislative    purpose in enacting the
                  quoted language was to prevent discrimination        among
                  employees.      It is clear the ordinance intends to estab-
                  lish a base pay rate for ‘all persuns in each classifica-
            .,~ ,,tion, 1.and to.prpvide that all should ‘be paid the same
                  salary. ’ The fact that this same salary,increases        with
                 ,length d’tenure does not militate against this construction.     ”
                  Nichols v. Houston Police Officers’ Pension Bd.,          335
                  S. W. 2d 261, 263 (Tex. Civ.App.,        Waco, 1960. err.
                  ref’d.,   n. r.e.).

           Prior to the 1973 amendments   to the Act, the only permitted deviation
    from absolutely   uniform salaries within a job classification   was for “longe-
    vity or seniority, ” Even then, if the law was followed,     any two officers in
    the same job classification  and having served the same number of years




                                              p.   739
The Honorable   Fred    Toler,   page 6    (H-159)




within a police department,   should have received the same rate of pay.
The 1973 amendment permits an exception for certain clearly defined
and circumscribed   educational efforts.

       We therefore answer your third question that, in our opinion, it is
not permissible   to provide additional incentive pay for completion  of train-
ing courses which do not meet the requirements      of amended Article 1269m.
V. T. C. S., for “educational  incentive pay. ”

                                   SUMMARY

                   1. Educational  incentive payments,     authorized
            by Article 1269m, V. T. C. S., as amended in 1973, may
            be based on completion    of basic law enforcement     core
            curriculum    courses at an accredited   college or university
            but not solely upon intermediate    or advanced certificates
            issued by the Texas Commission       on Law Enforcement
            Officer Standards and Education.

                   2.   In order   to be eligible    for educational    incen-
            tive payments a police officer must have completed law
            enforcement   courses comprising   the “core curriculum”
            approved by the Coordinating   Board,  Texas College and
            University  System and the Texas Commission     on Law
            Enforcement   Officer Standards and Education,

                   3. Training courses or programs   which do not
            meet the statutory requirements  for “educational  incen-
            tive pay” may not serve as the basis for incentive
            payments to police officers.

                                           Very     truly yours,




                                           Attorney     General    of Texas




                                      p.   740
                i


The Honorable       Fred   Toler,   page 7    (H-159)




DAVID AA. KENDALL,            Chairman
Opinion Committee




                                         p.   741